Exhibit 10.20

THIRD LOAN MODIFICATION AGREEMENT

This Third Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of March 27, 2013 (the “Third Loan Modification Effective
Date”), by and between SILICON VALLEY BANK, a California corporation with a loan
production office located at 555 Mission St., Suite 900, San Francisco,
California 94105 (“Bank”), and REAL GOODS ENERGY TECH, INC., a Colorado
corporation (“Real Goods Energy”), REAL GOODS TRADING CORPORATION, a California
corporation (“Real Goods Trading”), and ALTERIS RENEWABLES, INC., a Delaware
corporation (“Alteris” and together with Real Goods Energy, and Real Goods
Trading, individually and collectively, jointly and severally, the “Borrower”)
and, solely for purposes of Section 7 below, REAL GOODS SOLAR, INC., a Colorado
corporation (the “Secured Guarantor”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 19, 2011,
evidenced by, among other documents, a certain Loan and Security Agreement,
dated as of December 19, 2011, as amended by a certain First Loan Modification
Agreement, dated as of August 28, 2012 and as further amended by a certain
Second Loan Modification and Reinstatement Agreement, dated as of November 13,
2012 (as amended, the “Loan Agreement”). Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and in that certain Security
Agreement, dated as of December 19, 2011, between the Secured Guarantor and Bank
(as amended, the “Security Agreement”) (together with any other collateral
security granted to Bank, the “Security Documents”).

Hereinafter, the Loan Agreement, together with all other documents executed in
connection therewith evidencing, securing or otherwise relating to the
Obligations shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.2(a)(viii) thereof:

“(viii) within five (5) days after filing, all reports on Form 10-K, 10-Q and
8-K filed with the SEC or a link thereto on Borrower’s or another website on the
Internet;”

and inserting in lieu thereof the following:

“(viii) (x) as soon as available, and in any event within one hundred twenty
(120) days following the end of Borrower’s fiscal year, audited consolidated
financial statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm reasonably acceptable to Bank; and (y) within five
(5) days after filing, all reports on Form 10-K, 10-Q and 8-K filed with the SEC
or a link thereto on Borrower’s or another website on the Internet;”

 

  2 The Loan Agreement shall be amended by inserting the following new
Section 6.2(a)(x) immediately following Section 6.2(a)(ix) thereof:

“(x) from and after the Third Loan Modification Effective Date, Borrower shall
provide Bank electronic access to the Wells Fargo Account, to permit Bank the
ability to view transactions and balances maintained in such Wells Fargo
Account.”



--------------------------------------------------------------------------------

  3 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.3(c) thereof:

“(c) Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. All payments on, and proceeds of, Accounts (other than Accounts of
the Real Goods Borrowers) shall be deposited directly by the applicable Account
Debtor into a lockbox account, or such other “blocked account” as Bank may
specify, pursuant to a blocked account agreement in form and substance
satisfactory to Bank in its sole discretion. Whether or not an Event of Default
has occurred and is continuing, Borrower shall immediately deliver all payments
on and proceeds of Accounts (other than Accounts of the Real Goods Borrowers) to
an account maintained with Bank to be applied (i) prior to an Event of Default,
to the Revolving Line pursuant to the terms of Section 2.5(b) hereof, and
(ii) after the occurrence and during the continuance of an Event of Default,
pursuant to the terms of Section 9.4 hereof; provided, that during a Streamline
Period, such payments and proceeds shall be transferred to an operating account
of Borrower maintained at Bank. Notwithstanding anything herein to the contrary,
including, without limitation, the provisions of Section 6.8, the parties
acknowledge that Borrower shall be shall be permitted to maintain the Wells
Fargo Account for the deposit of payments on, and proceeds of, Accounts of the
Real Goods Borrowers.”

and inserting in lieu thereof the following:

“(c) Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Not later than ninety (90) days after the Third Loan Modification
Effective Date, borrower shall cause all payments on, and proceeds of, Accounts
(including, without limitation, Accounts of the Real Goods Borrowers) to be
deposited directly by the applicable Account Debtor into a lockbox account, or
such other “blocked account” as Bank may specify, pursuant to a blocked account
agreement in form and substance satisfactory to Bank in its sole discretion.
Whether or not an Event of Default has occurred and is continuing, Borrower
shall immediately deliver all payments on and proceeds of Accounts (including,
without limitation, Accounts of the Real Goods Borrowers) to an account
maintained with Bank to be applied (i) prior to an Event of Default, to the
Revolving Line pursuant to the terms of Section 2.5(b) hereof, and (ii) after
the occurrence and during the continuance of an Event of Default, pursuant to
the terms of Section 9.4 hereof; provided, that during a Streamline Period, such
payments and proceeds shall be transferred to an operating account of Borrower
maintained at Bank. Notwithstanding anything herein to the contrary, including,
without limitation, the provisions of Section 6.8, the parties acknowledge that,
until the date that is ninety (90) days after the Third Loan Modification
Effective Date, Borrower shall be permitted to maintain the Wells Fargo Account
for the deposit of payments on, and proceeds of, Accounts of the Real Goods
Borrowers.”

 

  4 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.6 thereof:

“6.6 Access to Collateral; Books and Records. In addition to the Initial Audit,
at reasonable times, on one (1) Business Day’s notice (provided no notice is
required if an Event of Default has occurred and is continuing), Bank, or its
agents, shall have the right, in the event the Streamline Period is not in
effect at any time during the four (4) months immediately prior to the Revolving
Line Maturity Date to inspect the Collateral and the right to audit and copy
Borrower’s Books. The foregoing inspections and audits shall be at Borrower’s
expense, and the charge therefor shall be $850 per person per day (or such
higher amount as shall represent Bank’s then-current standard charge for the
same), plus

 

2



--------------------------------------------------------------------------------

reasonable out-of-pocket expenses. In the event Borrower and Bank schedule an
audit more than ten (10) days in advance, and Borrower cancels or seeks to
reschedule the audit with less than ten (10) days written notice to Bank, then
(without limiting any of Bank’s rights or remedies), Borrower shall pay Bank a
fee of $1,000 plus any out-of-pocket expenses incurred by Bank to compensate
Bank for the anticipated costs and expenses of the cancellation or
rescheduling.”

and inserting in lieu thereof the following:

“6.6 Access to Collateral; Books and Records. In addition to the Initial Audit,
at reasonable times, on one (1) Business Day’s notice (provided no notice is
required if an Event of Default has occurred and is continuing), Bank, or its
agents, shall have the right to inspect the Collateral and the right to audit
and copy Borrower’s Books. The next such inspection shall occur on or before the
date that is forty-five (45) days after the Third Loan Modification Effective
Date, and such inspections shall thereafter be performed on a semi-annual basis.
The foregoing inspections and audits shall be at Borrower’s expense, and the
charge therefor shall be $850 per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedule the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling.”

 

  5 The Loan Agreement shall be amended by inserting the following new
Section 6.10(c) immediately following Section 6.10(b) thereof:

“(c) To the extent not already disclosed in writing to Bank, if Borrower
(i) obtains any Patent, registered Trademark, registered Copyright, registered
mask work, or any pending application for any of the foregoing, whether as
owner, licensee or otherwise, or (ii) applies for any Patent or the registration
of any Trademark, then Borrower shall immediately provide written notice thereof
to Bank and shall, at Bank’s request, execute such intellectual property
security agreements and other documents and take such other actions as Bank may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Bank in such property. If
Borrower decides to register any Copyrights or mask works in the United States
Copyright Office, Borrower shall: (x) provide Bank with at least fifteen
(15) days prior written notice of Borrower’s intent to register such Copyrights
or mask works together with a copy of the application it intends to file with
the United States Copyright Office (excluding exhibits thereto); (y) execute an
intellectual property security agreement and such other documents and take such
other actions as Bank may request in its good faith business judgment to perfect
and maintain a first priority perfected security interest in favor of Bank in
the Copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
Copyright or mask work application(s) with the United States Copyright Office.
Borrower shall promptly provide to Bank copies of all applications that it files
for Patents or for the registration of Trademarks, Copyrights or mask works,
together with evidence of the recording of the intellectual property security
agreement required for Bank to perfect and maintain a first priority perfected
security interest in such property.”

 

  6 The Loan Agreement shall be amended by deleting the following clauses (b),
(q) and (v) appearing in the definition of “Eligible Accounts” in Section 13.1
thereof:

“(b) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date (one hundred twenty (120) days for rebate accounts of the Real
Goods Borrowers, as approved by Bank, on a case-by-case basis), regardless of
invoice payment period terms;

 

3



--------------------------------------------------------------------------------

(q) Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond ninety (90) days (one hundred twenty (120) days for rebate accounts of
the Real Goods Borrowers, as approved by Bank, on a case-by-case basis);

(v) Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed thirty-five percent (35%) of all Accounts, for the amounts that exceed
that percentage, unless Bank approves in writing;”

and inserting in lieu thereof the following:

“(b) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date (one hundred twenty (120) days for (i) Accounts of the Account
Debtor for which is Clean Power Finance, SunPower and SunRun; and (ii) rebate
accounts of the Real Goods Borrowers, as approved by Bank, on a case-by-case
basis), regardless of invoice payment period terms;

(q) Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond ninety (90) days (120) days for (i) Accounts the Account Debtor for which
is Clean Power Finance, SunPower and SunRun; and (ii) rebate accounts of the
Real Goods Borrowers, as approved by Bank, on a case-by-case basis);

(v) Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed forty percent (40%) of all Accounts, for the amounts that exceed that
percentage, unless Bank approves in writing;”

 

  7 The Loan Agreement shall be amended by inserting the following definition,
in its appropriate alphabetical order, in Section 13.1 thereof:

“Third Loan Modification Effective Date” is March 27, 2013.

 

  8 The Loan Agreement shall be amended by deleting the following definitions
from Section 13.1 thereof:

“Finco” means Alteris Project Finance Company LLC, a Delaware limited liability
company and a direct Subsidiary of EFEG Holdings.

“Revolving Line Maturity Date” is March 31, 2013.

and inserting in lieu thereof the following:

“Finco” means Alteris Project Finance Company LLC, a Delaware limited liability
company and a direct Subsidiary of Alteris.

“Revolving Line Maturity Date” is September 30, 2013.

 

  9 The Description of Collateral attached as Exhibit A to the Loan Agreement is
hereby deleted in its entirety and is replaced with Exhibit A attached hereto.

 

  10 The Compliance Certificate attached as Exhibit B to the Loan Agreement is
hereby deleted in its entirety and is replaced with Exhibit B attached hereto.

4. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with the execution of
this Loan Modification Agreement, each in form and substance satisfactory to the
Bank (collectively, the “Conditions Precedent”):

 

  A. copies, certified by a duly authorized officer of Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of
Borrower as in effect on the date hereof (but only to the extent modified since
last delivered to the Bank), (ii) the resolutions of Borrower authorizing the
execution and delivery of this Loan Modification Agreement, the other documents
executed in connection herewith and Borrower’s performance of all of the
transactions contemplated hereby (but only to the extent required since last
delivered to Bank), and (iii) an incumbency certificate giving the name and
bearing a specimen signature of each individual who shall be so authorized on
behalf of Borrower (but only to the extent any signatories have changed since
such incumbency certificate was last delivered to Bank);

 

4



--------------------------------------------------------------------------------

  B. Bank shall have exercised the Warrant described in the Second Loan
Modification Agreement, and shall have received an executed copy of the Warrant
issued in connection with this Loan Modification Agreement;

 

  C. good standing certificates of each Borrower certified by the Secretary of
State of each State in which Borrower is organized or incorporated, together
with a certificate of foreign qualification from the applicable authority in
each jurisdiction in which Borrower is so qualified, in each case dated as of a
date no earlier than thirty (30) days prior to the Third Loan Modification
Effective Date;

 

  D. executed copies of each Acknowledgment and Reaffirmation of Subordination
Agreement from (i) Gaiam, Inc. (total Subordinated Debt of $2,700,000) and
(ii) Riverside Renewable Energy Investments, LLC (total Subordinated Debt of
$4,150,000), together with evidence acceptable to Bank that the maturity date of
such Subordinated Debt has been extended (as necessary) to no earlier than
December 31, 2013; and

 

  E. such other documents as Bank may reasonably request.

5. CONDITIONS SUBSEQUENT. On or before April 30, 2013, Borrower shall have
received net proceeds from the issuance of additional Subordinated Debt of not
less than Three Million Four Hundred Thousand Dollars ($3,400,000). In addition,
Bank shall have received an executed Subordination Agreement with respect to
such Subordinated Debt, in form and substance acceptable to Bank, in its sole
discretion.

6. FEES. Borrower shall pay to Bank an extension fee equal to Sixty Thousand
Dollars ($60,000.00), which fee shall be due on the date hereof and shall be
deemed fully earned as of the date hereof. Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with the Existing Loan
Documents and this Loan Modification Agreement.

7. FINAL PAYMENT FEE. In addition to the fees and expenses described above, on
the earlier to occur of (a) September 30, 2013 and (b) the termination of the
Revolving Line, when Bank has no further obligation to make Credit Extensions
under the Loan Agreement, Borrower shall pay to Bank a final payment fee equal
to Sixty Thousand Dollars ($60,000) (the “Final Payment Fee”), which final
payment fee shall be fully earned and non-refundable when paid; provided, that
in the event Secured Guarantor, on or before August 1, 2013, raises additional
equity through a subsequent public offering of not less than Three Million
Dollars ($3,000,000), such Final Payment Fee shall be reduced to Forty Thousand
Dollars ($40,000), which Final Payment Fee shall be due and payable on the
earlier to occur of (a) September 30, 2013 and (b) the termination of the
Revolving Line, when Bank has no further obligation to make Credit Extensions
under the Loan Agreement. Once paid, the Final Payment Fee shall be
non-refundable.

8. ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby
certifies that, other than as disclosed in the Perfection Certificate, no
Collateral with a value greater than Ten Thousand Dollars ($10,000) in the
aggregate is in the possession of any third party bailee (such as at a
warehouse). In the event that Borrower, after the date hereof, intends to store
or otherwise deliver the Collateral with a value in excess of Ten Thousand
Dollars ($10,000) in the aggregate to such a bailee, then Borrower shall first
receive, the prior written consent of Bank and such bailee must acknowledge in
writing that the bailee is holding such Collateral

 

5



--------------------------------------------------------------------------------

for the benefit of Bank. Borrower hereby ratifies, confirms and reaffirms, all
and singular, the terms and disclosures contained in a certain Perfection
Certificate, dated as of December 19, 2011, and acknowledges, confirms and
agrees the disclosures and information above Borrower provided to Bank in such
Perfection Certificate remains true and correct in all material respects as of
the date hereof.

9. ACKNOWLEDGMENT OF MERGER. Bank hereby acknowledges that, pursuant to (i) an
Agreement and Plan of Merger, entered into as of March 1, 2013, Earth Friendly
Energy Group, LLC, Solar Works, LLC, Alteris RPS, LLC, and Alteris ISI, LLC each
merged with and into Alteris, with Alteris remaining as the sole surviving
entity and (ii) a Certificate of Ownership and Merger, effective as of March 1,
2013, Earth Friendly Energy Group Holdings, LLC merged with and into Alteris,
with Alteris remaining as the sole surviving entity (collectively, the
“Mergers”). Such Mergers are permitted pursuant to the terms of Section 7.3 of
the Loan Agreement.

10. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

11. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement and each other Loan
Document, and of all security or other collateral granted to the Bank, and
confirms that the indebtedness secured thereby includes, without limitation, the
Obligations.

12. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

13. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to waive the Existing Default pursuant to this Loan
Modification Agreement in no way shall obligate Bank to make any future waivers
or any other modifications to the Obligations. Nothing in this Loan Modification
Agreement shall constitute a satisfaction of the Obligations. It is the
intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing. No maker will be released by virtue of this Loan Modification
Agreement.

14. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference.

15. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER       REAL GOODS ENERGY TECH, INC.     REAL GOODS TRADING CORPORATION
By:  

/s/ Anthony M. Dipaolo

    By:  

/s/ Anthony M. Dipaolo

Name:   Anthony M. Dipaolo     Name:   Anthony M. Dipaolo Title:   Chief
Financial Officer     Title:   Chief Financial Officer ALTERIS RENEWABLES, INC.
      By:  

/s/ Anthony M. Dipaolo

      Name:   Anthony M. Dipaolo       Title:   Chief Financial Officer      
REAL GOODS SOLAR, INC.       (solely for purposes of Section 7)       By:  

/s/ Anthony M. Dipaolo

      Name:   Anthony M. Dipaolo       Title:   Chief Financial Officer      
BANK:       SILICON VALLEY BANK       By:  

/s/ Elisa Sun

      Name:   Elisa Sun       Title:   Vice President      

Acknowledgment and Agreement:

The undersigned ratifies, confirms and reaffirms, all and singular, the terms
and conditions of a certain Unconditional Guaranty and a certain Security
Agreement, each dated as of December 19, 2011, and each document executed in
connection therewith, and acknowledges, confirms and agrees that the
Unconditional Guaranty, Security Agreement and each document executed in
connection therewith shall remain in full force and effect and shall in no way
be limited by the execution of this Loan Modification Agreement, or any other
documents, instruments and/or agreements executed and/or delivered in connection
herewith.

REAL GOODS SOLAR, INC.

 

By:  

/s/ Anthony M. Dipaolo

Name:   Anthony M. Dipaolo Title:   Chief Financial Officer

 

7



--------------------------------------------------------------------------------

EXHIBIT A – COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral shall not include any of the
Debtor’s right, title and interest in, to and under the following property, in
each case whether tangible or intangible, wherever located, and whether now
owned by the Debtor or hereafter acquired and whether now existing or hereafter
coming into existence (collectively, the “Pledged Collateral”):

the Excluded Shares now owned or hereinafter acquired;

all rights and privileges of the Debtor with respect to the membership interests
and the other property referred to as Excluded Shares; and

all Proceeds of any of the Pledged Collateral.

“Excluded Shares” means, with respect to Alteris Renewables, Inc. 100% of the
limited liability company interests in Alteris Project Finance Company LLC,
together with (a) all certificates representing the same and any entries on the
books of Alteris Project Finance Company LLC pertaining to such shares, and
(b) all shares, limited liability company interests, or other ownership
interests, securities, moneys or other property representing a dividend on or a
distribution or return of capital on or in respect of the Excluded Shares, or
resulting from a split-up, revision, reclassification or other like change of
the Excluded Shares or otherwise received in exchange therefor, and any
warrants, rights or options issued to the holders of, or otherwise in respect
of, the Excluded Shares.

“Proceeds” shall have the meaning set forth in Article 9 of the NY UCC.

 

8



--------------------------------------------------------------------------------

Exhibit A to Third Loan Modification Agreement

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK    Date:  

 

FROM:    REAL GOODS ENERGY TECH, INC. ET. AL.     

The undersigned authorized officer of REAL GOODS ENERGY TECH, INC., et al. (the
“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (as amended, the “Agreement”),
(1) Borrower is in complete compliance for the period ending
                    with all required covenants except as noted below, (2) there
are no Events of Default, (3) all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with Compliance Certificate    Monthly within 30
days    Yes    No 10-Q, 10-K and 8-K    Within 5 days after filing with SEC   
Yes    No Annual Audited Financial Statements    FYE within 120 days    A/R &
A/P Agings    Monthly within 20 days    Yes    No Transaction Reports    Weekly
and with each request for a Credit Extension (Monthly within 20 days during a
Streamline Period)    Yes    No Projections    Within 20 days of board approval
(no later than 60 days after FYE)    Yes    No Deferred Revenue Report, Schedule
of Assets with respect to 3rd party construction and financing arrangements
(including performance bonds and bank statements For non-SVB bank accounts)   
Monthly within 30 days    Yes    No Electronic viewing access to Wells Fargo
Account    From and after the Third Loan Modification Effective Date   
Yes    No

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

 

9



--------------------------------------------------------------------------------

Financial Covenant

   Required      Actual     

Complies/Streamline

Maintain as indicated:

        

Liquidity Ratio (monthly)

     1:50:1.00                 :1.00       Yes    No

Borrower’s unrestricted cash at Bank

   $ 500,000       $                    Yes    No

Streamline Period (Qualified Cash minus the total outstanding Obligations of
Borrower owed to Bank)

   $ 2,000,000       $                    Yes    No

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

REAL GOODS ENERGY TECH, INC.     BANK USE ONLY By:  

 

    Received by:  

 

Name:  

 

      AUTHORIZED SIGNER Title:  

 

    Date:  

 

      Verified:  

 

        AUTHORIZED SIGNER       Date:  

 

      Compliance Status:        Yes    No

 

10



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                         

 

I. Liquidity Ratio (Section 6.9)

Required: Maintain at all times, to be tested as of the last day of each month,
on a consolidated basis with respect to Borrower and its Subsidiaries (A) the
sum of (i) Qualified Cash (which Qualified Cash shall in any event at all times
consist of not less than Five Hundred Thousand Dollars ($500,000) of Borrower’s
unrestricted cash maintained at Bank) plus (ii) Borrower’s Eligible Accounts
divided by (B) the total outstanding Obligations of Borrower owed to Bank,
expressed as a ratio, of at least 1.50:1.00.

Actual:

 

A.    Qualified Cash    $             B.    Eligible Accounts    $            
C.    Total Outstanding Obligations of Borrower owed to Bank    $             D.
   Liquidity Ratio ( the sum of line A plus line B divided by line C, expressed
as a ratio)            :1.00

Is line D equal to or greater than 1.50:1:00?

 

             No, not in compliance                 Yes, in compliance

Does Line A consist of not less than $500,000 of Borrower’s unrestricted cash at
Bank?

 

             No, not in compliance                 Yes, in compliance

 

11



--------------------------------------------------------------------------------

II. Streamline Period.

Required: Provided no Default or Event of Default has occurred and is
continuing, the period (i) beginning on the first (1st) day in which Borrower
has, for each consecutive day in the immediately preceding sixty (60) day
period, maintained Qualified Cash minus the total outstanding Obligations of
Borrower owed to Bank, as determined by Bank, in its sole discretion, in an
amount at all times greater than or equal to Two Million Dollars ($2,000,000),
as determined by Bank, in its sole discretion (the “Streamline Balance”); and
(ii) ending on the earlier to occur of (A) the occurrence of a Default or an
Event of Default; and (B) the first day thereafter in which Borrower fails to
maintain the Streamline Balance, as determined by Bank, in its sole discretion.
Upon the termination of a Streamline Period, Borrower must maintain the
Streamline Balance each consecutive day for thirty (30) consecutive days, as
determined by Bank, in its sole discretion, prior to entering into a subsequent
Streamline Period.

Actual:

 

A.    Qualified Cash    $             B.    Total Outstanding Obligations of
Borrower owed to Bank    $             C.    Streamline Balance (line A minus
line B)    $            

Is line C equal to or greater than $2,000,000?

 

             No, not in Streamline Period                 Yes, in Streamline
Period

 

12